Exhibit 99.2 Consolidated financial and operational highlights Three months ended June 30, Six months ended June 30, ($ 000s except per unit data) % Change % Change Revenue from continuing operations (net of financial derivative instruments) $ $ 51 $ $ 21 Funds flow from continuing operations (1) ) - ) - Funds flow from discontinued operations (1) $ ) $ - $ ) $ - Funds flow from operations (1) $ ) $ - $ ) $ - Adjusted EBITDA – continuing operations (2) $ ) $ - $ ) $ - Adjusted funds flow from continuing operations (3) $ $ 82 $ $ 9 Per weighted average unit – basic and diluted $ $ 88 $ $ 6 Percent of adjusted funds flow from continuing operations paid out as declared distributions % % ) % % ) Adjusted EBITDA excluding buyout of financial derivative instruments and strategic review and restructuring costs – continuing operations (2) $ $ 25 $ $ (7 ) Distributions to unitholders $ $ 2 $ $ (6 ) Per unit $ $ - $ $ (8
